Citation Nr: 9902212	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's brother, Appellant's mother


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1971 to 
May 1973.

The issue now on appeal to the Board of Veterans Appeals 
(Board) arises from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a back disorder.  The veteran timely perfected 
an appeal from this denial, and appeared before a local 
hearing officer in June 1997.

The Board notes that by the same rating decision, the RO also 
denied service connection for hypertension, hemorrhoids and 
chronic obstructive pulmonary disease with hyperinflated 
lungs.  The RO notified the veteran of these denials in March 
1997, however the veteran appears not to have appealed these 
determinations.  Hence, they are not now in appellate status.


REMAND

The veteran essentially contends that he currently suffers 
from a back disorder that had existed prior to service, but 
that was aggravated beyond the natural progress of the 
disorder by his duties in military service.  He therefore 
seeks a favorable determination.

The Board has determines, after review of the claims file, 
that further development of this claim is warranted.  The 
service medical records show that on his induction 
examination report, dated in January 1971, the examiner wrote 
mild scoliosis, not considered disabling.  The veteran 
indicated in an accompanying report of medical history that 
he had back trouble.  In May 1971, there are two successive 
entries noting that the veteran complained of back pain, and 
in the latter entry it is noted that he received an injection 
for the pain.  In June 1971, he underwent an orthopedic 
consultation, in which it is noted that he suffered from low 
back pain brought on by long periods of standing.  An X-ray 
noted exaggerated lumbar lordosis.  The impressions were back 
pain and lumbar lordosis and he was given Valium.  In April 
1973, he underwent a separation examination in which no 
defects or disabilities of the back or of the spine were 
noted.

Post-service medical records document an initial diagnosis of 
back disability in 1996.  These show disabilities of 
lumbosacral, thoracic and cervical spines, including 
scoliosis and spondylosis of the lumbar spine and scoliosis 
of the thoracic spine, as well as degenerative disc disease 
and spondylosis of the cervical spine.  In a November 1996 
report of a VA general medical examination, the veteran 
commented that he had to stop working one and one-half years 
before because he could no longer stand up long enough to 
work.  The Board also notes that, recently, the veterans 
accredited representative submitted what appears to be a 
medical opinion answering the above question in the 
affirmative; this evidence was submitted directly to the 
Board and has not been considered by the RO.

Based on the foregoing, the Board finds that the record 
raises a question as to the etiology of the veterans current 
back disorder, specifically, whether it is due to in-service 
aggravation.  Hence, a remand is warranted for the RO to have 
the veteran undergo examination and to obtain, based on a 
review of the entire record, an opinion as to the 
relationship, if any, between a current back disorder and 
service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  After associating any additional 
medical records with the claims file, the 
RO should schedule the veteran to undergo 
a VA orthopedic examination to ascertain 
the nature and etiology of any back 
disorders diagnosed, and to determine 
specifically whether any current back 
disorder was incurred in or aggravated by 
service.  The entire claims folder, 
including the opinion of Nikita Tregubov, 
M.D. dated in December 1998, along with a 
copy of this REMAND, should be provided 
to and reviewed by the examiner.  All 
evaluations, studies and tests deemed 
necessary should be accomplished.  
Following a comprehensive examination and 
claims file review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
back disorder is related to the veterans 
period of service, to include the back 
complaints noted therein.  In answering 
this question, the examiner must address 
the following:  1) whether the scoliosis 
noted at entrance constitutes a 
preexisting disorder (to include a 
developmental or congenital disorder); 2) 
whether there was a permanent increase in 
severity of the veterans back disorder 
during service, and, if so; 3) whether 
such increase in disability was due the 
natural progress of the disorder, or is 
due to aggravation of the disorder during 
service (if congenital or developmental, 
due to superimposed injury or disease).  
Even if the physician determines that no 
permanent increase in severity occurred 
during service, he should indicate 
whether there is otherwise a basis for 
attributing a current back disorder to 
service.  

If the examiner is unable to answer any 
of the questions posed, he/she should so 
state and explain why.  All examination 
findings, along with the complete 
rationale for any conclusions or opinions 
expressed (to include reference to 
pertinent medical evidence of record) 
should be set forth in a typewritten 
report.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to service 
connection for a back disorder in light 
of all relevant evidence and all 
pertinent legal authority.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
and his representative are free to submit any additional 
evidence/argument while the matter is on remand; however, no 
action need be taken until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
